DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, including claims 1-4 of Fig. 2A, 2B, 4A and 9 in the reply filed on 6 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant identifies claim 6 as part of the elected species I. However, the Examiner notices that the limitations described in claim 6 relates to embodiments associated with Fig. 7A and 7B. Said figures were identified as species II and species III in the Restriction and Election requirement posted on 16 November 2020. Therefore, said claim 6 is withdrawn from further examination by been directed to a non-elected species.
Therefore, claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Story (US 6193516 B1) in view of Otani et al. (US 5049074 A).
[AltContent: textbox (Groove of fixture, and the through hole of the peripheral junction)][AltContent: arrow][AltContent: textbox (Jawbone)]
    PNG
    media_image1.png
    380
    216
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Fixture)][AltContent: arrow]
    PNG
    media_image2.png
    597
    255
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    733
    191
    media_image3.png
    Greyscale

6. Regarding claim 1, Story discloses a biofiber dental implant, includes: 
a fixture (30) having a groove (60), for osseointegrating into a bone of a jaw (see Fig. 3 and 4 above); 
a peripheral junction (46) having a through hole (60) (see annotated Fig. 4 above), connected to the fixture (30) by the groove (60), for connecting an abutment (40) supporting a dental prosthesis (38); and 
a middle member is disposed through the fixture (30) and peripheral junction (46) by the through hole (col. 3, lines 60-65 – “mounting end 46 includes an axial, threaded bore 60 disposed at a generally central location that is radially inward from splines 56. Axial bore 60 may extend into core 44, and it facilitates the mounting of abutment 40 and 
wherein the fixture (30) is made of multiple biofibers,  consisting a single bare fiber (see col. 4, lines 32-44 – “A primary example of such a composite material is carbon fiber reinforced (CFR) PEEK. CFR PEEK material may be formed by way of a filament winding process or a braiding process. Furthermore, the shell 48 may be formed by creating opening 64 in a solid rod or cylinder of PEEK reinforced with either chopped or continuous carbon fibers depending on the desired material characteristics”).
However, Story does not disclose the peripheral junction or the middle member are also made of multiple biofibers consisting a single bare fiber.

    PNG
    media_image4.png
    432
    386
    media_image4.png
    Greyscale

  Otani teaches a dental implant where the core of the implant can be made of other known alternatives material such as carbon fiber-reinforced carbon material, sintered carbon, titania (titanium dioxide), etc. (see col. 2, lines 54-62 -  “the shape of the core material is a rod shape. Its material is not particularly limited. However, usually 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral junction with core portion and the complete middle member Story, with the carbon fiber-reinforced carbon material of the core of the implant of Otani since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, Story/Otani discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Story discloses that an adhesive polymer provided and reinforced within multiple biofibers, made out of a thermosetting or a thermoplastic polymer (see col. 4, lines 18-19 and 45-51 – PEEK is known to be thermosetting, thermoplastic resin that when exposed to heat can melt or partially melt to adhere to an adjacent material).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Story (US 6193516 B1) in view of Otani et al. (US 5049074 A) as applied to claim 1 above, and further in view of Nakai (US 20140230634 A1)
Regarding claim 3, Story/Otani discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Story further discloses that the multiple biofibers includes a plurality of braided fiber shafts (see col. 4, lines 32-35 – “A primary example of such a composite material is carbon fiber reinforced (CFR) PEEK. CFR PEEK material may be formed by way of a filament winding process or a braiding process”).
However, Story does not disclose that the multiple biofibers are arranged as woven biofibers structures that each includes a straight bundle center shaft, and multiple bundle interlaced biofibers which form a braid around the straight bundle center shaft.

    PNG
    media_image5.png
    305
    338
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    279
    398
    media_image6.png
    Greyscale

Nakai teaches a method for producing fiber reinforced resin that includes a straight center fiber with thermoplastic resin fibers braided around the straight center fiber (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple biofibers of Story/Otani, with the fibers braided around a straight center fiber of Nakai, in order to provide a fiber-enforced composite material. 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Story (US 6193516 B1) in view of Otani et al. (US 5049074 A) as applied to claim 1 above,  further in view of Wallick et al. (US 20070111165 A1).
Regarding claim 4, Story/Otani discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Story discloses that the biofibers are bioinert (see col. 4, lines 18-19 – is known to be bioinert).
However, Story/Otani does not disclose that the single bare fiber is made of either bioactive or bioinert material glass fiber and with or without X-ray opacity.
Wallick et al. teaches a dental implant made of a reinforcing material that can include any one of the fibers of E-glass (alumino-borosilicate glass), S-glass (alumino silicate glass) or PEEK ([0027] – “In order to strengthen the inner and/or outer portions, the inner and /or outer material may be a composite material that includes a reinforcing component. The reinforcing component can be particles, fibers, and/or porous foams, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the PEEK biofiber of Story/Otani, with the bioinert material glass fiber with X-ray opacity of Mallick, in order to to strengthn the inner and the outer portions of the fixture. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772